STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

STEPHEN W. GALLIMORE,                                                                 FILED
Claimant Below, Petitioner                                                       November 6, 2020
                                                                               EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0588 (BOR Appeal No. 2053371)                                    SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA
                   (Claim No. 2000054417)


THE WEST VIRGINIA OFFICE
OF THE INSURANCE COMMISSIONER,
AS ADMINISTRATOR OF THE OLD FUND,
Commissioner Below, Respondent

and

KEYROCK ENERGY, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Stephen W. Gallimore, a self-represented litigant, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). The West Virginia
Office of the Insurance Commissioner, by Counsel Melissa M. Stickler, filed a timely response.

       The issue on appeal is an application for permanent total disability benefits. On May 1,
2017, the claims administrator determined that Mr. Gallimore failed to meet the 50% threshold
required to reopen his claim for permanent total disability consideration and that the request to
consider permanent total disability was not timely filed. The Workers’ Compensation Office of
Judges (“Office of Judges”) affirmed the claims administrator’s decision on August 23, 2018. This
appeal arises from the Board of Review’s Order dated December 21, 2018, in which the Board of
Review affirmed the decision of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record

                                                1
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Gallimore completed an Application for Permanent Total Disability Benefits on July
10, 2016. He provided his employment history and his educational history on the form. He
indicated that he was granted Social Security benefits in approximately 2001. He was also granted
a Veterans Administrator disability award of 20% in January 1989.

         On May 1, 2017, the claims administrator issued a ruling determining that Mr. Gallimore
failed to meet the 50% threshold required to reopen the claim for permanent total disability
consideration pursuant to West Virginia Code § 23-4-6(n)(1), as he has received 43.56% in
permanent partial disability awards. The Order further explained that Mr. Gallimore did not timely
file his application for permanent total disability benefits within five years from the date of his
initial permanent partial disability award as required by West Virginia Code § 23-4-16(b). Mr.
Gallimore protested the claims administrator’s decision.

        Mr. Gallimore did not introduce any evidence in support of his protest. The Old Fund
introduced a May 24, 2000, Order accepting neck sprain, lumbar sprain, and thoracic sprain as
injuries in the subject claim. The Old Fund introduced records indicating that Mr. Gallimore was
granted an 8% permanent partial disability award in Claim No. 900030975, and he was granted a
2.563% noise-induced hearing loss award in Claim No. 20010295224. On October 20, 2004, Mr.
Gallimore was granted a 33% permanent partial disability award. The award represented 25% for
his cervical fusion and 8% for his lumbar impairment.

       On August 23, 2018, the Office of Judges affirmed the claims administrator’s ruling of
May 1, 2017. The Office of Judges determined that Mr. Gallimore failed to meet the 50% threshold
required to reopen the claim for permanent total disability consideration. It was established that
Mr. Gallimore had been granted a total of 43.56% in permanent total disability awards. The Office
of Judges also noted that Mr. Gallimore was granted a 33% permanent partial disability award in
October 2004. However, he did not file his application for permanent total disability benefits until
July 10, 2015, which was well outside of the permitted time frame to file an application for
permanent total disability benefits. By Order dated December 21, 2018, the Board of Review
affirmed the August 23, 2018, decision of the Office of Judges.

        After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. Mr. Gallimore has not received a total of 50% in prior permanent partial disability
awards or a 35% statutory award in his workers’ compensation claims. He failed to meet the
threshold requirement under the statute. Also, Mr. Gallimore’s request for consideration of a
permanent total disability award in July 2016 was not made within five years of the date of his
initial permanent partial disability award issued on October 20, 2004. Accordingly, Mr.
Gallimore’s request is outside of the permitted time frame to file an application for permanent total
disability benefits.



                                                  2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: November 6, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                3